UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-2489



LENIR RICHARDSON,

                                               Plaintiff - Appellant,

             versus


ANDREW LEE RICHARDSON; GERALD R. CURRAN; CLARK
E. BRODERSEN; JANINE M. SAXES; SUSAN THOMAS;
ROSLYN CHILDREN CENTER,

                                              Defendants - Appellees,


             and


ELLEN ZEHL,

                                                            Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-868-A)


Submitted:    March 10, 2005                 Decided:   March 14, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se.      Stephen Anthony Horvath,
TRICHILO, BANCROFT, MCGAVIN, HORVATH & JUDKINS, Fairfax, Virginia;
Eric James Berghold, Gary Wayne Brown, MCCANDLISH & LILLARD, P.C.,
Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Lenir   Richardson   appeals   a   district   court   order

dismissing her complaint against her former husband, attorneys

involved in her divorce and child custody action, and other persons

who may have come into contact with her daughter.   We have reviewed

the record and the district court’s memorandum opinion and order

and dismiss the appeal as frivolous.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           DISMISSED




                               - 3 -